Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action responsive to applicant’s amendment of 12/28/2021.  Claims 1-20 are pending and rejected.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-14 and 17-20 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US20200262516) in view of Hamed (10640171). Hain et al. teaches:
(re: cl 1) A bicycle derailleur comprising: a base member configured to be attached to a bicycle frame (#150 fig 1; ¶81);
a movable member configured to move relative to the base member (#156 f 1; ¶81 );
a pulley assembly rotatably coupled to the movable member about a first pivot axis (Unlabeled toothed wheels inside #156 movable member (cage));
; an electric actuator configured to operate the rotational-force adjustment structure; (¶82 der motor positions the derailleur cage/pulley over sprocket with the resulting tension adjusted by)

Hamed teaches what Hain et al. lacks of: 
a rotational-force adjustment structure at least partly disposed between the movable member and the pulley assembly so as to apply resistance to a rotation of the pulley assembly relative to the movable member (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket over which the chain has been moved to 
#137-torsional spring #138 extension spring fig 12a/b).  
It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed. 

Hamed teaches what Hain et al. lacks of: 
(re: cl 2). The bicycle derailleur according to claim 1, wherein the electric actuator operates the rotational-force adjustment structure so as to adjust the resistance applied by the rotational-force adjustment structure (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket over which the chain has been moved to 
#137-torsional spring #138 extension spring fig 12a/b).  
It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed. 

Hain et al. teaches:
(re: cl 3) wherein the pulley assembly includes at least one pulley configured to engage with a bicycle chain. (#156 fig 2)

(re: cl 4) wherein the at least one pulley includes a first pulley and a second pulley; and the first pulley is disposed closer to the movable member than the second pulley (Upper pulley wheel; Lower pulley wheel fig 2).

(re: cl 5) wherein the first pulley is rotatable about the first pivot axis.( Lower pivot at der cage ; Also lower wheel pivot on axle fig2).

(re: cl 6) wherein the first pulley is rotatable about a second pivot axis that is offset from the first pivot axis.(Derailleur Pivots at frame ; Also upper wheel pivot on axle).

Hamed teaches what Hain et al. lacks of: 
(re: cl 7) wherein the controller controls the electric actuator so that the rotational-force adjustment structure applies a first resistance to the rotation of the pulley assembly relative to the movable member when the driving-force related information relates to a first driving force, and so that the rotational-force adjustment structure applies a second resistance to the rotation of the pulley assembly relative to the movable member when the driving-force related information relates to a second driving force; the first driving force is larger than the second driving force; and the first resistance is larger than the second resistance (¶45 laterally moves the adjustment 
It would have been obvious at the effective time of the invention for Hain et al. to tension the resistance more when over a large sprocket to compress the torsional spring and release enough chain to the return side to fit on the sprocket vs. a smaller sprocket so as to keep sufficient tension on the chain while taking up slack as taught by Hamed.

Hain et al. teaches:
(re: cl 8) wherein the controller controls the electric actuator (¶144) 
Hamed teaches what Hain et al. lacks of: 
so that the rotational-force adjustment structure applies a first resistance to the rotation of the pulley assembly relative to the movable member when the driving-force related information is larger than a predetermined threshold. (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to  ; #137-torsional spring #138 extension spring fig 12a/b).
It would have been obvious at the effective time of the invention for Hain et al. to tension the resistance more when over a large sprocket to compress the torsional spring and release enough chain to the return side to fit on the sprocket vs. a smaller sprocket so as to keep sufficient tension on the chain while taking up slack as taught by Hamed.

Hain et al. teaches:
(re: cl 9) wherein the controller controls the electric actuator (¶144)
Hamed teaches what Hain et al. lacks of:

It would have been obvious at the effective time of the invention for Hain et al. to tension the resistance more when over a large sprocket to compress the torsional spring and release enough chain to the return side to fit on the sprocket vs. a smaller sprocket so as to keep sufficient tension on the chain while taking up slack as taught by Hamed.

Hamed teaches what Hain et al. lacks of: 
(re: cl 10) wherein the pulley assembly is rotatable relative to the movable member in a first rotational direction and in a second rotational direction that is opposite to the first rotational direction (#156 cage rotates to take in chain slack for small sprocket and release chain for large sprocket);
 and the rotational-force adjustment structure applies the resistance to the rotation of the pulley assembly relative to the movable member in the first rotational direction (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to 
#137-torsional spring #138 extension spring fig 12a/b). 
It would have been obvious at the effective time of the invention for Hain et al. to adjust tension resistance more when over a large sprocket to compress the torsional spring and release 

Hamed teaches what Hain et al. lacks of: 
(re: cl 11) wherein the rotational-force adjustment structure does not apply resistance to the rotation of the pulley assembly relative to the movable member in the second rotational direction. (¶45-the torsional spring adjusts the tension per the size   the sprocket over which the chain has been moved to #137-torsional spring #138 extension spring , but only applies a bias in the tensioning direction-the chain moves the pulley assembly in the second rotational direction).  It would have been obvious at the effective time of the invention for Hain et al. to adjust tension resistance more when over a large sprocket to compress the torsional spring and release enough chain to the return side to fit on the sprocket vs. a smaller sprocket so as to keep sufficient tension on the chain while taking up slack as taught by Hamed.

Hamed teaches what Hain et al. lacks of:
(re: cl 12) wherein the rotational-force adjustment structure includes a biasing member (¶45; spring #137/138 fig 12a/b) .  
It would have been obvious at the effective time of the invention for Hain et al. to have a biasing member on the rotational force adjustment structure to automatically take up slack on a small sprocket and release chain for a large sprocket as taught by Hamed. 

Hamed teaches what Hain et al. lacks of:

It would have been obvious at the effective time of the invention for Hain et al. to have a biasing member attached to a moveable end of the tension adjusting member and another end at the second end away from the movement to adjust maintain tension whilst on the cage as it pivots to take out or release chain as taught by Hamed.  

Hain et al. teaches:
(re: cl 14) wherein the electric actuator is configured to move one of the first end and the second end relative to the other of the first end and the second end (¶144) 
Hamed teaches what Hain et al. lacks of:
so that the resistance is applied to the rotation of the pulley assembly relative to the movable member (¶45-laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to 
#137-torsional spring #138 extension spring f).
	It would have been obvious at the effective time of the invention for Hain et al. to adjust resistance relative the moveable member position as a spring provides a linear resistance as a function of position and its position is varying as a function of which sprocket the chain is moved over as taught by Hamed.


Hain et al. teaches:(re: cl 17) wherein the resistance includes a third resistance and a fourth resistance; the controller controls the electric actuator (¶144)
Hamed teaches what Hain et al. lacks of: 
so that the rotational-force adjustment structure applies the third resistance to the rotation of the pulley assembly relative to the movable member when the bicycle chain engages with a smaller rear sprocket, and so that the rotational-force adjustment structure applies the fourth resistance to the rotation of the pulley assembly relative to the movable member when the bicycle chain engages with a larger rear sprocket; and the third resistance is larger than the fourth resistance. (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to #137-torsional spring #138 extension spring f)2; at least 8 different sprocket sizes visible in fig 2). 
It would have been obvious at the effective time of the invention for Hain et al. to to different resistance over third or fourth positions as each sprocket size will have its own unique amount of chain needed and the position of the cage will vary as a function of sprocket size and hence the linear position based tension of the spring will according vary based on the position of the cage member as varied by the sprocket over which it positions the chain as taught by Hamed.

Hain et al. teaches:
(re: cl 18) wherein the resistance includes a fifth resistance and a sixth resistance; the controller controls the electric actuator (¶144).
Hamed teaches what Hain et al. lacks of: 

It would have been obvious at the effective time of the invention for Hain et al. to to different resistance over fifth or sixth positions as each sprocket size will have its own unique amount of chain needed and the position of the cage will vary as a function of sprocket size and hence the linear position based tension of the spring will according vary based on the position of the cage member as varied by the sprocket over which it positions the chain as taught by Hamed.

Hain et al. teaches:
(re: cl 19) A bicycle derailleur comprising: a base member configured to be attached to a bicycle frame (#156 f ig1 ; ¶81);
a movable member configured to move relative to the base member (#156 fig 1;¶81)
a pulley assembly rotatably coupled to the movable member about a first pivot axis (Unlabeled toothed wheels inside #156 movable member (cage); 
and a controller configured to control the electric actuator (¶82 der motor positions the derailer over sprocket with the resulting tension adjusted by ; ¶114-inhibits shift when chain tension is high ).

a rotational-force adjustment structure disposed between the movable member and the pulley assembly; (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to 
#137-torsional spring #138 extension spring fig 12a/b ). 
an electric actuator configured to operate the rotational-force adjustment structure so as to apply resistance to a rotation of the pulley assembly relative to the movable member (par45 laterally moves the adjustment structure with servo motor where as a result of whichever diameter sprocket the derailleur positions over the force adjustment structure adjusts the return side tension); 
so that the rotational-force adjustment structure applies a larger resistance to the rotation of the pulley assembly relative to the movable member when the bicycle chain engages with a smaller rear sprocket, and so that the rotational-force adjustment structure applies a smaller resistance to the rotation of the pulley assembly relative to the movable member when the bicycle chain engages with a larger rear sprocket. (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to #137-torsional spring #138 extension spring fig12a/b )
 It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed. It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed.  It 

Hain et al. teaches:
(re: cl 20) A bicycle derailleur comprising: a base member configured to be attached to a bicycle frame (#156 f 1; ¶81); 
;a movable member configured to move relative to the base member (#156 fig 1; ¶81); 
a pulley assembly rotatably coupled to the movable member about a first pivot axis (Unlabeled toothed wheels inside #156 movable member-cage); 
a rotational-force adjustment structure disposed between the movable member and the pulley assembly (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to #137-torsional spring #138 extension spring f ig12a/b). It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed.
an electric actuator configured to operate  (¶82 der motor positions the derailer over sprocket with the resulting tension adjusted by ; ¶114-inhibits shift when chain tension is high );
the rotational-force adjustment structure so as to apply resistance to a rotation of the pulley assembly relative to the movable member (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket  over which the chain has been moved to #137-torsional spring #138 extension spring fig 12a/b). It would have 
and a controller configured to control the electric actuator so that the rotational-force adjustment structure applies a larger resistance to the rotation of the pulley assembly relative to the movable member during a shifting operation (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the sizeo f the sprocket  over which the chain has been moved to #137-torsional spring #138 extension spring f ig12a/b).  It would have been obvious at the effective time of the invention for Hain et al. to use a rotation force adjustment structure to re-tension the chain slack and return line length in accordance with changes in diameter of the sprockets over which the chain is positioned as taught by Hamed.
, and so that the rotational-force adjustment structure applies a smaller resistance to the rotation of the pulley assembly relative to the movable member during a non-shifting operation (#137-torsional spring #138 extension spring fig 12a/b –in early stage of shift tension transiently increases as the der has to get the chain to climb off the current wheel;  during a downshift tension is further increases with the moving to alarger sprocket). It would have been obvious at the effective time of the invention for Hain et al. to have tension lower during a nonshift as the tension needs increase as the chain climbs of the sprocket as taught by Hamed.

	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US20200262516) in view of Hamed (10640171) in further view of Twers (US(20150028557)wherein Hamed et al. teaches the elements previously discussed and 
Twers teaches what Hain et al. of:

Hamed teaches what Hain et al. lacks of:
and the resistance applying member is configured to indirectly or directly apply the resistance to one of the first member and the second member  (¶45-spring on cage end; spring #137/138 fig 12a/b) . 
	It would have been obvious at the effective time of the invention for Hamid to apply resistance to the first or second member to keep the member to keep the chain at the appropriate length for the positioned over sprocket as taught by Hamid.
Hamid teaches what Hain et al. lacks of: 
(re: cl 16) wherein the electric actuator is configured to operate the resistance applying member so that the resistance is applied to the rotation of the pulley assembly relative to the movable member (¶45 laterally moves the adjustment structure with servo motor, the torsional spring adjusts the tension per the size of the sprocket over which the chain has been moved to #137-torsional spring #138 extension spring f)).
. 

Response to Arguments
	Applicant’s arguments have been considered but are deemed unpersuasive in overcoming the previous rejections.
Hahn does operate a rotational force adjustment structure.  The cage has pulleys which combined with the rotation of the cage adjust the slack of the chain which varies based on the size of the sprockets and chainrings the derailleurs are positioned over.  The cage is spring biased.  The force exerted by a spring varies linearly based on its displacement.  In this case, the rotational displacement increases with the derailleurs movement over larger sprockets and chainrings are positioned over thus increasing the rotationsl force.  Positioning the derailleurs to move the chain over smaller sprockets and chainrings moves the rotational displacement in the direction of less force from the spring.  That lesser force is why a chain is more prone to skip while positioned over the smallest sprocket and chainring vs. the largest sprocket and chainring.  As the derailleur is positioned electrically, the rotational force is adjusted electrically (¶82 deraillrur motor positions the derailleur cage/pulley over sprocket with the resulting tension adjusted by).
Hamed teaches a rotational force adjustment device between movable member and pulley.  Springs run between movable rotational member is anchored to the moveable member as well as the pulley member to adjust the position of the pulley to take out the slack on the chain  


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri..
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-
6937.  The examiner can generally be reached on Mon, Tues, & Fri.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox, can be reached on (571) 272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655